MEMORANDUM **
Mario Alberto Hernandez-Cuellar appeals his 50-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291. We dismiss for lack of jurisdiction.
In his plea agreement with the government, Hernandez-Cuellar waived his right to appeal his sentence pursuant to 18 U.S.C. § 3742. Hernandez-Cuellar contends that his appeal waiver is invalid because his sentence was not consistent with the terms of his plea agreement.
Upon our review of the record, we conclude that Hernandez-Cuellar was sentenced in a manner consistent with the plea agreement and his appeal waiver was otherwise valid. See United States v. Schuman, 127 F.3d 815, 817-18 (9th Cir. 1997) (holding that the statements of the district court did not affect the waiver of the right to appeal contained in the plea agreement). We therefore lack jurisdiction to hear his challenges to his sentence. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3,